Exhibit 10.1


STERLING BANK
2550 NORTH LOOP WEST, SUITE 100
HOUSTON, TEXAS 77092


November 10, 2006
 
Via Facsimile
Lothian Oil Inc.
500 Fifth Ave., Suite 2600
New York, NY 10110
Attention: Scott Wilson



 
RE:
Waiver, Consent and Forbearance Agreement (“Agreement”) relating to Amended and
Restated Credit Agreement executed June 16, 2006 but dated effective March 31,
2006 (“Credit Agreement”), by and among Sterling Bank and Lothian Oil Inc., et
al. (collectively “Borrower”) (collectively, with Sterling Bank, the “Parties”
and, individually, a “Party”)

 
Dear Mr. Wilson:
 
By execution of this Agreement, Borrower acknowledges that certain Events of
Default have occurred as a result of Borrower’s failure to timely deliver its
Financial Statements for the periods ending March 31, 2006 and June 30, 2006
(“Financial Statement Defaults”). Additionally, Borrower acknowledges that an
Event of Default has occurred as a result of Borrower’s failure to comply with
the financial covenant under Section 6.14 of the Credit Agreement regarding its
Current Ratio (the “Current Ratio Default”). Finally, Borrower has informed
Sterling Bank that it will be unable to deliver the Financial Statements to
Sterling Bank for the quarter ending September 30, 2006 as required under
Section 5.2 of the Credit Agreement.


Borrower hereby requests that Sterling Bank (i) waive the Events of Default with
regard to the Financial Statement Defaults, (ii) forbear from exercising any
remedies under the Credit Agreement with regard to the Current Ratio Default and
(iii) consent to late delivery of the September 30, 2006 Financial Statements.


Sterling Bank hereby (i) waives the Events of Default solely with regard to the
Financial Statement Defaults, (ii) agrees to forbear from exercising any of its
rights or remedies under the Credit Agreement or the other Loan Documents,
solely as of the result of the Current Ratio Default but only until the fiscal
quarter ending September 30, 2006 (the “Forbearance Period”) and (iii) consents
to the late delivery date of the September 30, 2006 quarter-ending Financial
Statements but only until December 1, 2006 (the “Consent Period”).


Notwithstanding the foregoing, the waivers, the forbearance and the consent
(collectively, the “Accommodations”) granted by Sterling Bank under this
Agreement do not indicate an intent to establish any course of dealing between
Sterling Bank and Borrower or any other obligor under the Loan Documents with
regard to future waivers, consents, agreements to forbear or any other
modifications that may be requested. Sterling Bank’s granting of Accommodations
herein should not be construed as an indication that Sterling Bank would be
willing to agree to any further or future consents, waivers, agreements to
forbear or any modifications to any of the terms of the Credit Agreement or
other Loan Documents, or any Events of Default or Defaults that may exist or
occur thereunder. After the expiration of the Forbearance Period, or the Consent
Period or such earlier date on which Sterling Bank becomes aware of another
Event of Default, Sterling Bank’s Accommodations hereunder shall terminate
automatically without further act or action by Sterling Bank.


Except for the Accommodations contained herein, neither the Credit Agreement nor
any other Loan Documents are changed and such documents shall continue in full
force and effect. Borrower acknowledges and agrees that all liens created and
evidenced by the Security Instruments and any other Loan Documents are valid and
subsisting liens on the assets of Borrower or any other party pledged under such
documents. Borrower hereby agrees to promptly execute, acknowledge, and deliver
such documents, instruments, certificates or other assurances as shall, in the
opinion of Sterling Bank, be necessary to fulfill the terms of the Loan
Documents.



--------------------------------------------------------------------------------


 
This Agreement may be executed in any number of counterparts and by the
different Parties on separate counterparts, and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same Agreement. Each signatory Party agrees that it will accept
delivery by electronic facsimile of counterparts of this Agreement executed by
the other Party, and each Party also agrees that a counterpart of this Agreement
executed by it may be effectively delivered by transmission of an electronic
facsimile of that executed document to any other Party.
 
Capitalized terms use, but not defined in this Agreement, shall have the
meanings set forth in the Credit Agreement.
 
If Borrower understands and accepts the limited waiver granted herein, please
execute and return one counterpart copy of this Agreement by facsimile to
Sterling Bank, to the attention of Dan Steele, telefax number 713-507-7948, on
or before 5:00 p.m. on November 10, 2006, and a copy to Ephraim del Pozo,
telefax number 713-226-6260. 


This Agreement shall be effective upon execution and delivery and payment by
Borrower to Sterling Bank of Accommodation Fee of $2,500.

       
Sincerely,


STERLING BANK
 
   
   
    By:   /s/ Daniel G. Steele  

--------------------------------------------------------------------------------

Daniel G. Steele
Senior Vice President

 
Accepted and agreed to this 10th day of November, 2006.

BORROWER:

UNITED HERITAGE CORPORATION
       
   
   
   By: /s/ C. Scott Wilson      
C. Scott Wilson
Chief Executive Officer and President
      LOTHIAN OIL INC.          By: /s/ C. Scott Wilson        
C. Scott Wilson
Chief Financial Officer
        LOTHIAN OIL (USA) INC.          By: /s/ C. Scott Wilson     
C. Scott Wilson
Chief Financial Officer
        LOTHIAN OIL TEXAS I, INC.          By: /s/ C. Scott Wilson    
C. Scott Wilson
Chief Financial Officer
        UHC NEW MEXICO CORPORATION          By: /s/ C. Scott Wilson        
C. Scott Wilson
Chief Executive Officer and President
 

 

--------------------------------------------------------------------------------

